UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2363


MARIE THERESE ASSA’AD-FALTAS, MD, MPH,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY, in his official capacity,

                Defendant    - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:06-cv-00080-TLW)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.    Robert Frank
Daley, Jr., Assistant United States Attorney, Columbia, South
Carolina, Thomas Stephen Inman, Special Assistant United States
Attorney, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marie   Therese    Assa’ad-Faltas,           M.D.,   M.P.H.,   appeals

the    district    court’s     order    adopting     the       magistrate   judge’s

recommendation to affirm the Commissioner’s decision denying her

disability insurance benefits under the Social Security Act, as

well as its order denying her Fed. R. Civ. P. 59(e) motion.                      We

have    reviewed     the     record    and    find        no   reversible    error.

Accordingly,      although     we     grant   Assa’ad-Faltas’s          motion   for

leave   to   proceed   in    forma     pauperis,     we    deny   her   motion   for

extension of time to file a supplemental pro se brief and affirm

the district court’s orders.            See Assa’ad-Faltas v. Commissioner

of Soc. Sec., No. 3:06-cv-00080-TLW (D.S.C. Mar. 27, 2007; filed

Oct. 19, 2009, entered Oct. 20, 2009).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2